459 So.2d 1062 (1984)
The STATE of Florida, Appellant,
v.
Barbara Morales MARTINEZ, Appellee.
No. 83-1136.
District Court of Appeal of Florida, Third District.
June 12, 1984.
Jim Smith, Atty. Gen. and Jack B. Ludin, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender and Bruce A. Rosenthal, Asst. Public Defender, for appellee.
Before NESBITT, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We reverse the order suppressing the contraband found in an airport search of the defendant's shoulder bag upon our conclusion that where, as here, the record indisputably reflects that the defendant was advised by the police of her right to withhold her consent to the search, the taint of the initial unlawful stop of the defendant (assuming, arguendo, one occurred) is dissipated, and the defendant's otherwise free and voluntary consent to the search renders the search lawful, see State v. Henry, 390 So.2d 92 (Fla. 3d DCA 1980); Husted v. State, 370 So.2d 853 (Fla. 3d DCA 1979); accord, State v. Milwood, 430 So.2d 563 (Fla. 3d DCA 1983); Jones v. State, 412 So.2d 38 (Fla. 3d DCA 1982). The fact that the defendant was not advised of her right to withhold her consent when her consent was first sought does not change this result, since it is clear, as the defendant herself concedes, that such advice was given moments later and before any search took place.
Reversed.